F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit

                                                                             DEC 11 1998
                     UNITED STATES COURT OF APPEALS

                                   TENTH CIRCUIT                       PATRICK FISHER
                                                                                Clerk


 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,                     No. 98-3002
          v.                                             (D. Kansas)
 WILLIE RAY PEWITTE,                               (D.C. No. 96-CR-40078)

               Defendant - Appellant.


                             ORDER AND JUDGMENT          *




Before ANDERSON , KELLY , and LUCERO , Circuit Judges.




      Willie Ray Pewitte appeals his conviction by a jury on one count of

possession of cocaine with intent to distribute, in violation of 21 U.S.C.

§ 841(a)(1). We affirm.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3
                                BACKGROUND

      On October 9, 1996, Junction City, Kansas, narcotics detective Patricia

Giordano swore out an affidavit describing two controlled purchases of cocaine

by a confidential informant from Mr. Pewitte. The purchases took place in an

apartment at 128 East Seventh Street in Junction City. The affiant sought a

warrant to search “128 EAST 7TH #1, THE FIRST APARTMENT DOOR ON

THE WEST SIDE AS YOU ENTER THE APARTMENT BUILDING, AND 128

EAST 7TH ST., APARTMENT LOCATED ON THE SECOND FLOOR, EAST

SIDE OF THE BUILDING.” R. Vol. I, Tab 23 at Ex. A. A judge issued a search

warrant authorizing the search of “128-1 EAST 7TH STREET (WEST

APARTMENT GROUND LEVEL).”             Id. at Ex. B.   1



      Officer Giordiano, along with officers Joseph Espy, Mike Life, and Robert

Story, arrived at the apartment building just before 8:00 a.m. on October 10.

Without announcing their presence or knocking on the door, the officers

forcefully opened the door leading to Mr. Pewitte’s first floor apartment. They

found Mr. Pewitte asleep on the floor a few feet inside the door. An officer gave

Mr. Pewitte a Miranda warning. Detective Story asked for and received Mr.




      1
       A second search warrant authorized the search of a second floor apartment.
That search warrant was not made a part of the record in Mr. Pewitte’s
suppression hearing.

                                       -2-
Pewitte’s permission to search the vacant apartments in the building and Mr.

Pewitte’s automobile. R. Vol. IV, Tab 79 at 95-96.

      The officers discovered in Mr. Pewitte’s apartment a set of digital scales,

on which cocaine residue was subsequently found, $951.00 in cash, some razor

blades, a bill from a cable company, and other miscellaneous documents. While

Mr. Pewitte’s apartment was searched, other officers searched the second floor

apartment rented by Wayne Boyd, in which Mr. Boyd’s girlfriend, Diane King,

was asleep. In Mr. Boyd’s apartment officers discovered a smoking device made

from an antenna, on which cocaine residue was subsequently found, plastic

baggies with the corners missing,   2
                                        a package of rolling papers, a bill addressed to

Mr. Boyd, and a lease document listing Mr. Pewitte as the landlord and Mr. Boyd

as the tenant for Mr. Boyd’s apartment. The officers found several pieces of wire

mesh used for smoking cocaine in Ms. King’s purse. She was arrested after the

discovery of that drug paraphernalia.

      While the search of Mr. Boyd’s apartment continued, officers picked up

Mr. Boyd from his place of employment and took him to the police station for

questioning. Detective Story told Mr. Boyd that his apartment had been searched,

that Ms. King had been arrested, that cocaine residue and drug paraphernalia had



      2
       Detective Life testified that plastic baggies with missing corners indicated
that cocaine had been packaged. R. Vol. III at 25.

                                             -3-
been found in his apartment, and that the police were particularly interested in

Mr. Pewitte. They advised Mr. Boyd that if he would provide information about

Mr. Pewitte, the officers would recommend probation for Ms. King.

      After talking to Mr. Boyd, the officers again searched a vacant apartment

on the second floor. During this second search, officers discovered a black bag

containing a quantity of crack cocaine. Officers used a small key found on Mr.

Pewitte’s car key chain to open the lock on the bag. Fingerprints on the plastic

bags containing the cocaine matched Mr. Pewitte’s fingerprints.

      Pursuant to Mr. Pewitte’s consent, officers also searched an 80's model

Cadillac registered to Mr. Pewitte’s grandmother. No drugs were found in the

car. The car was seized and forfeited to the Junction City Police Department.

      Mr. Pewitte filed a motion to suppress all evidence seized pursuant to the

search warrant, which was denied. He was convicted following a two-day trial.

      On appeal, he argues the district court erred in: (1) failing to suppress

evidence seized as a result of a search warrant which did not authorize the “no-

knock” entry which occurred; (2) failing to suppress evidence seized as a result of

a search warrant lacking in probable cause and particularity; (3) failing to require

the government to disclose the identity of the confidential informant; and (4)

refusing to grant a new trial based on governmental conduct allegedly constituting

extrajudicial contact with jurors.


                                         -4-
                                     DISCUSSION

       We review the denial of a motion to suppress under familiar standards.

“We accept the district court’s factual findings unless those findings are clearly

erroneous, and we consider the totality of the circumstances and view the

evidence in a light most favorable to the government.”        United States v. Gama-

Bastidas , 142 F.3d 1233, 1237 (10th Cir. 1998). We review de novo the ultimate

determination of reasonableness under the Fourth Amendment.            United States v.

Maden , 64 F.3d 1505, 1508 (10th Cir. 1995). We review for an abuse of

discretion the refusal to require disclosure of a confidential informant’s identity

and the denial of a new trial because of improper contact with the jury.       United

States v. Leahy , 47 F.3d 396, 398 (10th Cir. 1995) (informant’s identity);      United

States v. Davis , 60 F.3d 1479, 1482 (10th Cir. 1995) (new trial).



       A. “No-Knock” Entry

       The Supreme Court has held that “the common-law knock-and-announce

principle forms a part of the Fourth Amendment reasonableness inquiry.”          Wilson

v. Arkansas , 514 U.S. 927, 930 (1995). A recognized exception to this principle

permits “no-knock” entries when justified by exigent circumstances. “In order to

justify a “no-knock” entry, the police must have a reasonable suspicion that

knocking and announcing their presence, under the particular circumstances,


                                           -5-
would be dangerous or futile, or that it would inhibit the effective investigation of

the crime by, for example, allowing the destruction of evidence.”          Richards v.

Wisconsin , 520 U.S. 385, ___, 117 S. Ct. 1416, 1421 (1997).        3
                                                                        The question

whether exigent circumstances justify a “no-knock” entry is a mixed question of

law and fact.   United States v. Dahlman , 13 F.3d 1391, 1398 (10th Cir. 1993).

We review for clear error the trial court’s factual findings, but the ultimate

determination of exigency we review de novo.        Id.

       The government argues there were the following exigent circumstances

known to the police officers executing the warrant in this case: Detective Story

testified that “information . . . circulated through the confidential informants and

different sources on the street that [Mr. Pewitte] always had guns,” R. Vol. II,

Tab 77 at 13; and, in 1991, during a controlled buy of narcotics from Mr. Pewitte,

officers heard him say through a monitoring device that he had guns just like the

police and “that he wasn’t scared about shooting the police and that he would do

that.” Id. Mr. Pewitte responds that officers have never in fact found weapons in



       3
         Although Mr. Pewitte cites the federal “knock and announce” statute, 18
U.S.C. § 3109, we have held that “§ 3109 does not apply to state investigations by
state officers.” United States v. Moland , 996 F.2d 259, 261 (10th Cir. 1993).
Thus, while § 3109 does not apply of its own force to state officers executing
state warrants, the Supreme Court in   Wilson made clear that the common-law
“knock and announce” principle underlying the federal statute is incorporated in
the Fourth Amendment’s reasonableness inquiry. Accordingly, we examine the
propriety of the “no-knock” entry in this case under the Fourth Amendment.

                                           -6-
his possession, and his statements in 1991 were “mere puffery.” Appellant’s Br.

at 11. Thus, he argues no exigent circumstances justified the “no-knock” entry.

       We affirm the district court’s denial of Mr. Pewitte’s motion to suppress

based on the “no-knock” entry. Our review of the record convinces us that the

police conduct was justified. Police officers had heard Mr. Pewitte previously

indicate a willingness to shoot officers and they heard from confidential

informants that he carried weapons. We and other courts have previously held

that comparable information justifies a “no-knock” entry.       See Dahlman , 13 F.3d

at 1398 (among circumstances justifying “no-knock” entry was information from

an informant that the defendant “intended to shoot it out with police”);      see also

United States v. Kennedy , 32 F.3d 876, 882-83 (4th Cir. 1994) (among

circumstances justifying non-compliance with knock and announce statute was

defendant’s threat to “kill[] a cop”);   United States v. Spinelli , 848 F.2d 26, 29-30

(2nd Cir. 1988) (among circumstances justifying non-compliance with knock and

announce statute was defendant’s “reputation for violence”);       cf. United States v.

Myers , 106 F.3d 936, 940 (10th Cir.) (among circumstances justifying use of

flash-bang device ten seconds after knocking on door was officers’ awareness that

defendant had previously been involved in a firebombing incident),         cert. denied ,

117 S. Ct. 2446 (1997). We discern no Fourth Amendment violation in the

execution of the “no-knock” entry in the particular circumstances of this case.


                                            -7-
       B. Sufficiency of the Affidavit

       Mr. Pewitte argues the affidavit provided as the basis for the search warrant

failed to establish probable cause to believe that contraband would be found in

Mr. Pewitte’s apartment. “In determining whether probable cause exists to issue

a warrant, the issuing judge must decide whether, given the totality of the

circumstances, ‘there is a fair probability that contraband or evidence of a crime

will be found in a particular place.’”    United States v. Simpson , 152 F.3d 1241,

1246 (10th Cir. 1998) (quoting      United States v. Janus Indus.   , 48 F.3d 1548, 1552

(10th Cir. 1995)). A judge’s determination of probable cause is afforded great

deference, and we “will uphold it as long as the judge had a substantial basis for

finding that probable cause existed.”      Id.

       As Mr. Pewitte argues, the primary information in the affidavit was a

description of two controlled buys of cocaine by a confidential informant from

Mr. Pewitte, aka “Sugar Ray.” Mr. Pewitte argues the affidavit failed to establish

probable cause because it contained no information about the credibility and

reliability of the informant, nor any independent verification of the informant’s

statements, such as records from a monitoring device. He also argues the

affidavit failed to establish probable cause to believe that contraband would be

found on the date the warrant was issued.




                                            -8-
       We have observed that “[t]he issuing judge’s task is to make a common

sense decision whether the totality of the evidence supports the conclusion there

is a fair probability that contraband or evidence of a crime will be found.”

Lawmaster v. Ward , 125 F.3d 1341, 1348 (10th Cir. 1997). In        Lawmaster , we

upheld the sufficiency of an affidavit “relating the informant’s detailed, eye-

witness account of the alleged illegal activity.”    Id. Similarly, the affidavit here

described in detail the informant’s eye-witness account of the drug buys. An

“explicit and detailed description of alleged wrongdoing, along with a statement

that the event was observed firsthand, entitles [the] tip to greater weight than

might otherwise be the case.”     Illinois v. Gates , 462 U.S. 213, 234 (1983);   see

also Kaiser v. Lief , 874 F.2d 732, 734 (10th Cir. 1989) (holding affidavit

sufficiently established confidential informant’s credibility where the

“informant’s knowledge of the events described in the affidavit was first-hand”

and the substance the informant obtained was in fact cocaine). Moreover, the

affiant and other officers watched the informant enter and exit the building where

the controlled buys occurred. That provided additional corroboration of the

informant’s reliability.   See United States v. Richardson , 86 F.3d 1537, 1545

(10th Cir. 1996) (holding that affidavit established probable cause where the

“informant’s tip was corroborated by a controlled narcotics purchase and the

observation of [the defendant’s] residence”).


                                             -9-
       We also reject Mr. Pewitte’s argument that the warrant was unsupported by

probable cause to believe that contraband would be found on the date the warrant

was issued. The affidavit described two controlled buys from Mr. Pewitte, one

the day before the warrant was issued and the other three days before. On each

occasion Mr. Pewitte readily provided more than a gram of cocaine to the

informant. That provided probable cause to believe that contraband would be

found when the warrant was issued.

       We therefore hold, according the appropriate deference to the issuing

judge’s determination, that the warrant was supported by probable cause.    4




       C. Confidential Informant’s Identity

       Mr. Pewitte next argues the district court erred in denying his request to

reveal the confidential informant’s identity. As indicated, we review that denial

for an abuse of discretion.    Leahy , 47 F.3d at 398.

       The decision whether to disclose a confidential informant’s identity

involves “balancing the public interest in protecting the flow of information

against the individual’s right to prepare his defense.”   Roviaro v. United States ,




       4
        As the government observes, Mr. Pewitte fails to develop his argument
that the warrant lacked particularity. We therefore consider the issue abandoned.
At oral argument of this case, Mr. Pewitte’s counsel conceded abandonment.

                                            - 10 -
353 U.S. 53, 62 (1957). We have stated as follows concerning the necessity to

make such a disclosure:

      A defendant may obtain the identity and whereabouts of an informer
      if his testimony might be relevant to the defendant’s case and justice
      would be best served by disclosure. Disclosure is not required if the
      CI did not participate in the illegal activity or when information
      sought is cumulative. A CI’s testimony must be shown to be
      valuable to a defendant; mere speculation is not enough.

Leahy , 47 F.3d at 398 (quotations and citations omitted).

      Mr. Pewitte was not charged with any activity involving the controlled buys

by the informant. He was charged and convicted based on evidence found during

the search of his apartment and the apartment where the cocaine was found in a

bag to which he had the key. The confidential informant had no relevant

information about that charge or that evidence. We therefore conclude the district

court did not abuse its discretion in failing to disclose the identity of the

confidential informant.



      D. Failure to Grant a New Trial

      As indicated, police officials confiscated Mr. Pewitte’s Cadillac, which was

subsequently forfeited by Mr. Pewitte and used by the police in their “D.A.R.E.”

program. 5 The personalized “Sugar Ray” (Mr. Pewitte’s nickname) tag on the



      “D.A.R.E.” stands for Drug Abuse Resistance Education, a program
      5

conducted by local police agencies in schools throughout the country.

                                          - 11 -
front of the car was removed, and the police painted flames on the car, attached

“D.A.R.E.” stickers to it, and inscribed on it the following: “Seized from a local

drug dealer by Junction City Police Department.” The car was featured and

promoted in the “D.A.R.E.” program and in local newspapers and at exhibitions.

The car was parked near the courthouse during Mr. Pewitte’s trial, although the

parties dispute whether jurors were able to see the vehicle.

       Mr. Pewitte filed a variety of motions relating to the vehicle, including

motions for a gag order, a change of venue and to dismiss, all of which were

denied. Following his guilty verdict, Mr. Pewitte filed a motion for judgment of

acquittal or for a new trial, on the ground that the jury had been improperly

influenced by exposure to the vehicle. The district court found that the “vehicle

was parked within the visitor’s parking lot of the federal courthouse during at

least one day of the trial” and that it “was also observed being driven in the

downtown Topeka area during the lunch hour of August 19, 1997 [the second day

of trial].” United States v. Pewitte , 985 F. Supp. 1254, 1256 (D. Kan. 1997).

       As the district court noted, the issue is “whether any exposure to the

extraneous information impermissibly tainted the jurors so as to warrant a new

trial.” Davis , 60 F.3d at 1484. “A rebuttable presumption of prejudice arises

whenever a jury is exposed to external information in contravention of a district

court’s instructions.”   Mayhue v. St. Francis Hosp. of Wichita, Inc.   , 969 F.2d 919,


                                           - 12 -
922 (10th Cir. 1992). The government bears the burden of establishing the

harmlessness of any such contact with the jury.     See United States v. Hornung ,

848 F.2d 1040, 1044 (10th Cir. 1988). Further, we must be satisfied that the

exposure was “harmless beyond a reasonable doubt.”        Davis , 60 F.3d at 1485. We

have stated that “the most common means of demonstrating the harmlessness of

an extraneous contact is to show the existence of ‘overwhelming evidence of [the]

defendant’s guilt.’”   Id. (quoting Hornung , 848 F.2d at 1045).

       Instead of holding an evidentiary hearing to determine the disputed issue of

whether jurors were, in fact, exposed to extraneous information concerning the

vehicle, the court assumed “that some or all of the jurors did indeed see the

D.A.R.E. vehicle.”     Pewitte , 985 F. Supp. at 1256. As the district court also

noted, photographs of the vehicle, post-forfeiture, with its “D.A.R.E.” regalia,

were shown to the jury. The district court found any prejudice occasioned by any

additional extraneous exposure to the vehicle to be harmless beyond a reasonable

doubt because of the “overwhelming evidence of [Mr. Pewitte’s] culpability,”         id.

at 1257, which it detailed as follows:

       The evidence showed that the key to the bag containing the subject
       crack cocaine was on the defendant’s keyring, that the cocaine was in
       a room to which the defendant had access, and that digital scales that
       bore cocaine residue were in the defendant’s apartment near a large
       amount of cash. Additionally, a cooperating witness admitted he
       helped the defendant package and store cocaine in his residence. The
       witness also testified that he obtained cocaine from the defendant.


                                           - 13 -
Id. at 1256-57. The court therefore denied Mr. Pewitte’s motion for a new trial.

      We review that denial for an abuse of discretion.     Davis , 60 F.3d at 1482.

While we do not condone the government’s conduct, which, if true, is less than

exemplary, we find no abuse of discretion in the district court’s denial of the

motion for a new trial, in light of the court’s review of the evidence against Mr.

Pewitte, and its correct conclusion of harmlessness. We therefore affirm the

denial of Mr. Pewitte’s motion for a new trial.

      AFFIRMED.

                                                  ENTERED FOR THE COURT



                                                  Stephen H. Anderson
                                                  Circuit Judge




                                         - 14 -